DETAILED ACTION
This action is in response to the claims filed 09/09/2020 for application 17/015,724. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/09/2020, 02/18/2021, 08/17/2021, 12/27/2021 and 10/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7, 9, 12, 13, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 12 recites the limitation "the first hardware criterion" in line 5. There is insufficient antecedent basis for this limitation in the claim. The claims recite “a predetermined criterion”, for purposes of examination, the examiner will interpret “a predetermined criterion” to be “a first predetermined hardware criterion”.

Claim 3 and 13 recites the limitation "the first hardware criterion" in line 3. The claims depend on claims 1 and 11 which does not recite any hardware criterion. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will interpret the claim as dependent on claim 2 and “the first hardware criterion” to be the same “first hardware criterion” as recited in claims 2 and 1


Claims 7 and 17 recites the limitation "a second probability value and a second configurable parameter" in line 2.  Claims 7 and 17 depend on claim 4 and 14, however there is no recitation of a first probability value or first configurable parameter. Therefore, there is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claims 7 and 17 will interpreted as dependent on claims 6 and 16 as those claims do recite a first probability value and a first configurable parameter.

Claims 9 and 19 recites the limitation "a second hardware criterion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The claims depend on claims 8 and 18 however those claims do not recite a first hardware criterion. Therefore, for purposes of examination, the examiner will interpret claims 9 and 19 to be dependent on claims 2 and 12 which do recite a first hardware criterion. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, 
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 1 recites, in part, selecting a first neural network among the plurality of neural networks and selecting a first accelerator to implement the first neural network among the plurality of accelerators, selecting a second neural network to be implemented on the first accelerator among the plurality of neural networks, and selecting a neural network and an accelerator having a largest reward value among the plurality of neural networks and the plurality of accelerators based on the first reward value and the second reward value. The limitations of selecting a first neural network among the plurality of neural networks and selecting a first accelerator to implement the first neural network among the plurality of accelerators, selecting a second neural network to be implemented on the first accelerator among the plurality of neural networks, and selecting a neural network and an accelerator having a largest reward value among the plurality of neural networks and the plurality of accelerators based on the first reward value and the second reward value, as drafted, are processes that, under broadest reasonable interpretation, covers the performance of the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. The limitations of: 
selecting a first neural network among the plurality of neural networks and selecting a first accelerator to implement the first neural network among the plurality of accelerators can be considered to be an evaluation in the human mind, 
selecting a second neural network to be implemented on the first accelerator among the plurality of neural networks can be considered to be an evaluation in the human mind, and 
selecting a neural network and an accelerator having a largest reward value among the plurality of neural networks and the plurality of accelerators based on the first reward value and the second reward value can be considered to be an evaluation in the human mind. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “implementing the first neural network”, “plurality of neural networks”, and “implementing a second neural network”. These elements that are recited are only generally linked to the judicial exception. Additionally, the claim recites the additional elements – “an electronic device”, “memory”, and “accelerator”. Thus, the elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Implementing the first/second neural networks on the first accelerator could be interpreted as executing code representing the neural network which is merely a generic computer function and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: obtaining a first reward value for the first accelerator and the first neural network based on the information associated with the implementation and obtaining a second reward value for the first accelerator and the second neural network based on the information associated with the implementation. These limitations are mere data gathering steps and thus are considered to be insignificant extra-solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a first neural network, plurality of neural networks, and a second neural network to perform the steps of the claimed process amount to no more than generally linking the elements to the judicial exception. Additionally, the additional elements of utilizing an electronic device, memory, and accelerator to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Implementing a first neural network and a second neural network to perform steps of the claimed process amounts to no more than executing a code representing the neural network which is merely a generic computer function and does not amount to significantly more. Furthermore, the limitations of obtaining a first reward value for the first accelerator and the first neural network based on the information associated with the implementation and obtaining a second reward value for the first accelerator and the second neural network based on the information associated with the implementation is well-understood, routine, and conventional, as evidenced by MPEP §2106.05(d)(II)(iv), “Storing and retrieving information in memory”. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements amount to generally linking the elements to the judicial exception, mere instructions to apply the exception using generic computer components and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 2, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the selecting the first accelerator comprises: identifying whether a hardware performance of the first accelerator and the first neural network obtained by inputting the first accelerator and the first neural network to a first predictive model satisfies a predetermined criterion; and based on identification that the obtained hardware performance satisfies the first hardware criterion, This limitation amounts to additional mental steps in addition to the mental steps identified in the rejection of claim 1 above.
The claim recites implementing the first neural network on the first accelerator to obtain information. This limitation amounts to no more than executing a code representing the neural network which is merely a generic computer function and does not amount to an integration of the abstract idea nor significantly more and additional data-gathering steps which does not amount to an integration of the judicial exception into a practical application, nor significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 3, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the identifying comprises: based on identification that the obtained hardware performance does not satisfy the first hardware criterion, selecting a second accelerator for implementing the first neural network among accelerators other than the first accelerator. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 1, thus recites a judicial exception.

The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 
Regarding claim 4, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the information associated with the implementation comprises accuracy and efficiency metrics of implementation. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 5, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the obtaining the first reward value comprises: normalizing the obtained accuracy and efficiency metrics; and obtaining the first reward value by performing a weighted sum operation for the normalized metrics. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 


Regarding claim 6, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the selecting a first neural network among the plurality of neural networks and selecting a first accelerator for implementing the first neural network among the plurality of accelerators comprises: obtaining a first probability value corresponding to a first configurable parameter included in each of the plurality of neural networks; and selecting the first neural network based on the first probability value among the plurality of neural networks. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 7, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the selecting the first accelerator comprises: obtaining a second probability value corresponding to a second configurable parameter included in each of the plurality of accelerators; and selecting the first accelerator for implementing the first neural network among the plurality of accelerators based on the second probability value. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 8, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the selecting a first neural network among the plurality of accelerators and a first accelerator for implementing the first neural network among the plurality of accelerators comprises: based on selecting the first neural network and before selecting the first accelerator for implementing the first neural network, predicting a hardware performance of the selected first neural network through a second prediction model. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 9, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the predicting comprises: identifying whether the predicted hardware performance of the first neural network satisfies a second hardware criterion, and based on identifying that the predicted hardware performance of the first neural network satisfies the second hardware criterion, selecting the first accelerator for implementing the first neural network. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 10, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the identifying comprises, based on identifying that the hardware performance of the selected first neural network does not satisfy the second hardware criterion, selecting one neural network among a plurality of neural networks other than the first neural network again. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 1, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 11, 
Step 1 Analysis: Claim 11 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 11 recites, in part, select a first neural network among the plurality of neural networks and select a first accelerator to implement the first neural network among the plurality of accelerators, select a second neural network to be implemented on the first accelerator among the plurality of neural networks, and select a neural network and an accelerator having a largest reward value among the plurality of neural networks and the plurality of accelerators based on the first reward value and the second reward value. The limitations of select a first neural network among the plurality of neural networks and select a first accelerator to implement the first neural network among the plurality of accelerators, select a second neural network to be implemented on the first accelerator among the plurality of neural networks, and select a neural network and an accelerator having a largest reward value among the plurality of neural networks and the plurality of accelerators based on the first reward value and the second reward value, as drafted, are processes that, under broadest reasonable interpretation, covers the performance of the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. The limitations of: 
select a first neural network among the plurality of neural networks and selecting a first accelerator to implement the first neural network among the plurality of accelerators can be considered to be an evaluation in the human mind, 
select a second neural network to be implemented on the first accelerator among the plurality of neural networks can be considered to be an evaluation in the human mind, and 
select a neural network and an accelerator having a largest reward value among the plurality of neural networks and the plurality of accelerators based on the first reward value and the second reward value can be considered to be an evaluation in the human mind. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “implement the first neural network”, “plurality of neural networks”, and “implement the second neural network”. These elements that are recited are only generally linked to the judicial exception. Additionally, the claim recites the additional elements – “an electronic device”, “memory”, “processor”, and “accelerator”. Thus, the elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Implementing the first/second neural networks on the first accelerator could be interpreted as executing code representing the neural network which is merely a generic computer function and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: obtain a first reward value for the first accelerator and the first neural network based on the information associated with the implementation and obtain a second reward value for the first accelerator and the second neural network based on the information associated with the implementation. These limitations are mere data gathering steps and thus are considered to be insignificant extra-solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a first neural network, plurality of neural networks, and a second neural network to perform the steps of the claimed process amount to no more than generally linking the elements to the judicial exception. Additionally, the additional elements of utilizing an electronic device, memory, processor and accelerator to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Implementing a first neural network and a second neural network to perform steps of the claimed process amounts to no more than executing a code representing the neural network which is merely a generic computer function and does not amount to significantly more. Furthermore, the limitations of obtain a first reward value for the first accelerator and the first neural network based on the information associated with the implementation and obtain a second reward value for the first accelerator and the second neural network based on the information associated with the implementation is well-understood, routine, and conventional, as evidenced by MPEP §2106.05(d)(II)(iv), “Storing and retrieving information in memory”. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements amount to generally linking the elements to the judicial exception, mere instructions to apply the exception using generic computer components and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 12, the rejection of claim 11 is further incorporated, and further, the claim recites: identify whether a hardware performance of the first accelerator and the first neural network obtained by inputting the first accelerator and the first neural network to a first predictive model satisfies a predetermined criterion; and based on identifying that the obtained hardware performance satisfies the first hardware criterion, implementing the first neural network on the first accelerator to obtain information associated with the implementation. This limitation amounts to additional mental steps in addition to the mental steps identified in the rejection of claim 11 above.
The claim recites implementing the first neural network on the first accelerator to obtain information. This limitation amounts to no more than executing a code which is merely a generic computer function and does not amount to an integration of the abstract idea nor significantly more and additional data-gathering steps which does not amount to an integration of the judicial exception into a practical application, nor significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 13, the rejection of claim 11 is further incorporated, and further, the claim recites: based on identifying that the obtained hardware performance does not satisfy the first hardware criterion, select a second accelerator for implementing the first neural network among accelerators other than the first accelerator. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 11, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 14, the rejection of claim 11 is further incorporated, and further, the claim recites: wherein the information associated with the implementation comprises accuracy and efficiency metrics of implementation. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 11 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 15, the rejection of claim 11 is further incorporated, and further, the claim recites: to normalize the obtained accuracy and efficiency metrics; and to obtain the first reward value by performing a weighted sum operation for the normalized metrics. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 11, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 
Regarding claim 16, the rejection of claim 11 is further incorporated, and further, the claim recites: obtain a first probability value corresponding to a first configurable parameter included in each of the plurality of neural networks; and select the first neural network based on the first probability value among the plurality of neural networks. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 11, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 17, the rejection of claim 14 is further incorporated, and further, the claim recites: wherein the selecting the first accelerator comprises: obtain a second probability value corresponding to a second configurable parameter included in each of the plurality of accelerators; and select the first accelerator for implementing the first neural network among the plurality of accelerators based on the second probability value. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 11, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 18, the rejection of claim 11 is further incorporated, and further, the claim recites: based on selecting the first neural network and before selecting the first accelerator for implementing the first neural network, predicting a hardware performance of the selected first neural network through a second prediction model. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 11, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 19, the rejection of claim 11 is further incorporated, and further, the claim recites: identify whether the predicted hardware performance of the first neural network satisfies a second hardware criterion, and based on identifying that the predicted hardware performance of the first neural network satisfies the second hardware criterion, select the first accelerator for implementing the first neural network. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 11, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 20, the rejection of claim 11 is further incorporated, and further, the claim recites: based on identifying that the hardware performance of the selected first neural network does not satisfy the second hardware criterion, select one neural network among a plurality of neural networks other than the first neural network again. This claim recites additional mental steps in addition to the judicial exception identified in the rejection of claim 11, thus recites a judicial exception.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang    et al. ("Accuracy vs. Efficiency: Achieving Both through FPGA-Implementation Aware Neural Architecture Search" cited by Applicant in the IDS filed 09/09/2020, hereinafter "Jiang1").

Regarding claim 1, Jiang teaches A method for controlling an electronic device comprising a memory storing a plurality of accelerators and a plurality of neural networks (“In this paper, we propose a novel hardware-aware NAS framework to address the above issues. To illustrate our framework, we choose to use Field Programmable Gate Array (FPGA) as a vehicle, as it has gradually become one of the most popular platforms to implement DNNs due to its high performance and energy efficiency” [pg. 1, § Introduction, ¶3]), the method comprising: 
selecting a first neural network among the plurality of neural networks (“Given a specific data set, a target FPGA platform and a required inference latency rL, our objective is to automatically generate a neural network, such that its inference latency on the given FPGA platform is less than rL, while achieving the maximum accuracy for the machine learning task on the given data set.” [pg. 3, §3.1, ¶1; Figure 2 discloses NN architectures (i.e. Neural architecture search (NAS)) which comprises a plurality of neural networks. Examiner is also interpreting generating a neural network from these architectures to be equivalent to “selecting”]) and 
selecting a first accelerator to implement the first neural network among the plurality of accelerators (“Given a specific data set, a target FPGA platform and a required inference latency rL, our objective is to automatically generate a neural network, such that its inference latency on the given FPGA platform is less than rL” [pg. 3, §3.1, ¶1; target FPGA platform corresponds to selecting a first accelerator]); 
implementing the first neural network on the first accelerator to obtain information associated with the implementation (“In this paper, we aim to develop an FPGA-implementation aware Neural Architecture Search… our objective is to automatically generate a neural network, such that its inference latency on the given FPGA platform is less than rL, while achieving the maximum accuracy for the machine learning task on the given data set… Figure 2 shows the overview of FPGA-implementation aware Neural Architecture Search (FNAS) framework. In FNAS, it takes the FPGA-based inference performance into consideration during child network searching” [pg. 3, § 3.1, ¶1-2]); 
obtaining a first reward value for the first accelerator and the first neural network based on the information associated with the implementation (“Specifically, instead of directly applying accuracy A as reward, FNAS employs a reward function f to calculate the reward in terms of accuracy A and performance/latency L.” [pg. 3, §3.1, ¶2]); 
selecting a second neural network to be implemented on the first accelerator among the plurality of neural networks (“In NAS, it iteratively generates a new child network, and obtains its accuracy A by training it on a held-out data set. Then, accuracy A will be used as the reward signal for the next iteration. The search process will be stopped if the controller is converged for the maximum accuracy, or the accuracy of child network satisfies the required accuracy rA. The generated final design will then be implemented into FPGAs” [pg. 2, §2 Background, ¶2; child network corresponds to a second neural network; See also §3.1 “Figure 2 shows the overview of FPGA-implementation aware Neural Architecture Search (FNAS) framework. In FNAS, it takes the FPGA-based inference performance into consideration during child network searching”]); 
implementing the second neural network on the first accelerator to obtain the information associated with the implementation (“Summary. FNAS framework considers the performance of child networks on target FPGAs in the neural architecture search process. As shown in Formula 1, if the latency cannot satisfy the timing specification, there is no need to train the generated child network. In addition, the controller will be guided to avoid searching architectures that have insufficient performance. Consequently, the search process can be dramatically accelerated, and the performance of the resultant child network on target FPGAs can be guaranteed.” [pg. 5, right col, top para]); 
obtaining a second reward value for the first accelerator and the second neural network based on the information associated with the implementation (“In NAS, it iteratively generates a new child network, and obtains its accuracy A by training it on a held-out data set. Then, accuracy A will be used as the reward signal for the next iteration” [pg. 2, § Background, ¶2; iterative process with child networks implies a second reward value]); and 
selecting a neural network and an accelerator having a largest reward value among the plurality of neural networks and the plurality of accelerators based on the first reward value and the second reward value (“Then, accuracy A will be used as the reward signal for the next iteration. The search process will be stopped if the controller is converged for the maximum accuracy, or the accuracy of child network satisfies the required accuracy rA. The generated final design will then be implemented into FPGAs” [pg. 2, § Background, ¶2; See also conclusion: “Our objective is to automatically search the neural architecture with the optimal accuracy while satisfying the timing specification on target FPGAs.”]).

Regarding claim 4, Jiang1 teaches The method of claim 1, wherein the information associated with the implementation comprises accuracy and efficiency metrics of implementation (“Specifically, instead of directly applying accuracy A as reward, FNAS employs a reward function f to calculate the reward in terms of accuracy A and performance/latency L. In order to efficiently and accurately estimate the inference latency L for a given NN architecture on target FPGAs, we develop the “FNAS tool…Reward function takes the accuracy A, latency L, and the required latency rL to calculate the reward signal.” [pg. 3, § 3.1 - § 3.2]).

Regarding claim 11, Jiang teaches An electronic device comprising: a memory for storing a plurality of accelerators and a plurality of neural networks (“In this paper, we propose a novel hardware-aware NAS framework to address the above issues. To illustrate our framework, we choose to use Field Programmable Gate Array (FPGA) as a vehicle, as it has gradually become one of the most popular platforms to implement DNNs due to its high performance and energy efficiency” [pg. 1, § Introduction, ¶3]), and
a processor configured to (“To address both issues, in this paper we use Field Programmable Gate Arrays (FPGAs) as a vehicle to present a novel hardware-aware NAS framework, namely FNAS, which will provide an optimal neural architecture with latency guaranteed to meet the specification” [Abstract; use of processors with FPGAs is implicit]):
select a first neural network among the plurality of neural networks (“Given a specific data set, a target FPGA platform and a required inference latency rL, our objective is to automatically generate a neural network, such that its inference latency on the given FPGA platform is less than rL, while achieving the maximum accuracy for the machine learning task on the given data set.” [pg. 3, §3.1, ¶1; Figure 2 discloses NN architectures (i.e. Neural architecture search (NAS)) which comprises a plurality of neural networks. Examiner is also interpreting generating a neural network from these architectures to be equivalent to “selecting”]) and 
select a first accelerator to implement the first neural network among the plurality of accelerators (“Given a specific data set, a target FPGA platform and a required inference latency rL, our objective is to automatically generate a neural network, such that its inference latency on the given FPGA platform is less than rL” [pg. 3, §3.1, ¶1; target FPGA platform corresponds to selecting a first accelerator]); 
implement the first neural network on the first accelerator to obtain information associated with the implementation (“In this paper, we aim to develop an FPGA-implementation aware Neural Architecture Search… our objective is to automatically generate a neural network, such that its inference latency on the given FPGA platform is less than rL, while achieving the maximum accuracy for the machine learning task on the given data set… Figure 2 shows the overview of FPGA-implementation aware Neural Architecture Search (FNAS) framework. In FNAS, it takes the FPGA-based inference performance into consideration during child network searching” [pg. 3, § 3.1, ¶1-2]); 
obtain a first reward value for the first accelerator and the first neural network based on the information associated with the implementation (“Specifically, instead of directly applying accuracy A as reward, FNAS employs a reward function f to calculate the reward in terms of accuracy A and performance/latency L.” [pg. 3, §3.1, ¶2]); 
select a second neural network to be implemented on the first accelerator among the plurality of neural networks (“In NAS, it iteratively generates a new child network, and obtains its accuracy A by training it on a held-out data set. Then, accuracy A will be used as the reward signal for the next iteration. The search process will be stopped if the controller is converged for the maximum accuracy, or the accuracy of child network satisfies the required accuracy rA. The generated final design will then be implemented into FPGAs” [pg. 2, §2 Background, ¶2; child network corresponds to a second neural network; See also §3.1 “Figure 2 shows the overview of FPGA-implementation aware Neural Architecture Search (FNAS) framework. In FNAS, it takes the FPGA-based inference performance into consideration during child network searching”]); 
implement the second neural network on the first accelerator to obtain the information associated with the implementation (“Summary. FNAS framework considers the performance of child networks on target FPGAs in the neural architecture search process. As shown in Formula 1, if the latency cannot satisfy the timing specification, there is no need to train the generated child network. In addition, the controller will be guided to avoid searching architectures that have insufficient performance. Consequently, the search process can be dramatically accelerated, and the performance of the resultant child network on target FPGAs can be guaranteed.” [pg. 5, right col, top para]); 
obtain a second reward value for the first accelerator and the second neural network based on the information associated with the implementation (“In NAS, it iteratively generates a new child network, and obtains its accuracy A by training it on a held-out data set. Then, accuracy A will be used as the reward signal for the next iteration” [pg. 2, § Background, ¶2; iterative process with child networks implies a second reward value]); and 
select a neural network and an accelerator having a largest reward value among the plurality of neural networks and the plurality of accelerators based on the first reward value and the second reward value (“Then, accuracy A will be used as the reward signal for the next iteration. The search process will be stopped if the controller is converged for the maximum accuracy, or the accuracy of child network satisfies the required accuracy rA. The generated final design will then be implemented into FPGAs” [pg. 2, § Background, ¶2; See also conclusion: “Our objective is to automatically search the neural architecture with the optimal accuracy while satisfying the timing specification on target FPGAs.”]).

Regarding claim 14, Jiang1 teaches The electronic device of claim 11, wherein the information associated with the implementation comprises accuracy and efficiency metrics of implementation (“Specifically, instead of directly applying accuracy A as reward, FNAS employs a reward function f to calculate the reward in terms of accuracy A and performance/latency L. In order to efficiently and accurately estimate the inference latency L for a given NN architecture on target FPGAs, we develop the “FNAS tool…Reward function takes the accuracy A, latency L, and the required latency rL to calculate the reward signal.” [pg. 3, § 3.1 - § 3.2]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 6-10, 12, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang1 in view of Jiang et al. ("Hardware/Software Co-Exploration of Neural Architectures", cited by Applicant in the IDS filed 09/09/2020, hereinafter "Jiang2").

Regarding claim 2, Jiang1 teaches The method of claim 1, however fails to explicitly teach wherein the selecting the first accelerator comprises: identifying whether a hardware performance of the first accelerator and the first neural network obtained by inputting the first accelerator and the first neural network to a first predictive model satisfies a predetermined criterion; and based on identification that the obtained hardware performance satisfies the first hardware criterion, implementing the first neural network on the first accelerator to obtain information associated with the implementation.
Jiang2 teaches wherein the selecting the first accelerator comprises: 
identifying whether a hardware performance of the first accelerator and the first neural network obtained by inputting the first accelerator and the first neural network to a first predictive model satisfies a predetermined criterion (“In the first level, a fast exploration is carried out in four steps: (1) it first predicts an architecture with probability p, (2) then, it explores the design space to generate a pipelined FPGA system to meet the throughput requirement… This level explores the hardware design space without training child networks, therefore it performs efficiently…In the second level, we train the child network obtained from the first level on the held-out validation set” [pg. 4, § III. HW/SW Co-Exploration Framework, ¶2; throughput requirement corresponds to a predetermined criterion); and 
based on identification that the obtained hardware performance satisfies the first hardware criterion, implementing the first neural network on the first accelerator to obtain information associated with the implementation (“it first predicts an architecture with probability p, (2) then, it explores the design space to generate a pipelined FPGA system to meet the throughput requirement… This level explores the hardware design space without training child networks, therefore it performs efficiently” [pg. 4, § III. HW/SW Co-Exploration Framework, ¶2; this level does not train child networks therefore implies implementing the first neural network only.]).
Jiang1 and Jiang2 are both in the same field of endeavor neural architecture search and thus are analogous arts. Jiang1 discloses FPGA implementation NAS framework. Jiang2 discloses a hardware/software exploration of neural architectures. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jiang1’s NAS architecture by measuring hardware performance and implementing a neural network on an accelerator based on the obtained performance as taught by Jiang2. One would have been motivated to make this modification in order to find neural architectures and hardware pairs that maximize both accuracy and hardware efficiency. [Abstract, Jiang2] 

Regarding claim 3, Jiang1 teaches The method of claim 1 (for purposes of examination, examiner will interpret the claim as dependent on claim 2), however fails to explicitly teach wherein the identifying comprises: based on identification that the obtained hardware performance does not satisfy the first hardware criterion, selecting a second accelerator for implementing the first neural network among accelerators other than the first accelerator.
Jiang2 teaches wherein the identifying comprises: based on identification that the obtained hardware performance does not satisfy the first hardware criterion, selecting a second accelerator for implementing the first neural network among accelerators other than the first accelerator (“To fully utilize the computation power provided by multiple FPGAs, a typical technique is to implement the neural network on multiple FPGAs in a pipelined fashion. Figure 2 demonstrates one such example, in which a 5-layer network is partitioned into 3 pipeline stages, and each pipeline stage is mapped to a certain FPGA in an available pool. Finally, those FPGAs are connected as a linear array to function in the pipelined fashion.” [pg. 3, left col, ¶2; See pg. 4, § A, ¶2; “In the first level, a fast exploration is carried out in four steps: (1) it first predicts an architecture with probability p, (2) then, it explores the design space to generate a pipelined FPGA system to meet the throughput requirement” implies that if a FPGA does not meet the throughput requirement, then a new FPGA will be selected])
Jiang1 and Jiang2 are both in the same field of endeavor neural architecture search and thus are analogous arts. Jiang1 discloses FPGA implementation NAS framework. Jiang2 discloses a hardware/software exploration of neural architectures. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jiang1’s NAS architecture by measuring hardware performance and implementing a neural network on an accelerator based on the obtained performance as taught by Jiang2. One would have been motivated to make this modification in order to find neural architectures and hardware pairs that maximize both accuracy and hardware efficiency. [Abstract, Jiang2] 

Regarding claim 6, Jiang1 teaches The method of claim 1, however fails to explicitly teach wherein the selecting a first neural network among the plurality of neural networks and selecting a first accelerator for implementing the first neural network among the plurality of accelerators comprises: obtaining a first probability value corresponding to a first configurable parameter included in each of the plurality of neural networks; and selecting the first neural network based on the first probability value among the plurality of neural networks.
	Jiang2 teaches wherein the selecting a first neural network among the plurality of neural networks and selecting a first accelerator for implementing the first neural network among the plurality of accelerators comprises: 
obtaining a first probability value corresponding to a first configurable parameter included in each of the plurality of neural networks; and selecting the first neural network based on the first probability value among the plurality of neural networks (“In the first level, a fast exploration is carried out in four steps: (1) it first predicts an architecture with probability p, (2) then, it explores the design space to generate a pipelined FPGA system to meet the throughput requirement, (3) according to the pipeline structure, it then reorganizes RNN cells in the controller, and (4) it updates the controller using reinforcement learning to maximize the pipeline efficiency. This level explores the hardware design space without training child networks, therefore it performs efficiently” [pg. 4, A. Framework Overview, ¶2; predicting an architecture with probability p corresponds to selecting a first neural network based on a first probability value. See caption under Figure 4. “Fast Exploration (FE): organize RNN cells in the controller according to the partition for pipeline stages; independently update multiple RNNs in the controller to predict parameters of layers assigned to each pipeline stage.” Implies obtaining a first probability corresponding to a parameter.]).
Jiang1 and Jiang2 are both in the same field of endeavor neural architecture search and thus are analogous arts. Jiang1 discloses FPGA implementation NAS framework. Jiang2 discloses a hardware/software exploration of neural architectures. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jiang1’s NAS architecture by measuring hardware performance and implementing a neural network on an accelerator based on the obtained performance as taught by Jiang2. One would have been motivated to make this modification in order to find neural architectures and hardware pairs that maximize both accuracy and hardware efficiency. [Abstract, Jiang2] 

Regarding claim 7, Jiang1 teaches The method of claim 4 (for purposes of examination, examiner will interpret the claim as dependent on claim 6), however fails to explicitly teach wherein the selecting the first accelerator comprises: obtaining a second probability value corresponding to a second configurable parameter included in each of the plurality of accelerators; and selecting the first accelerator for implementing the first neural network among the plurality of accelerators based on the second probability value.
Jiang2 teaches wherein the selecting the first accelerator comprises: obtaining a second probability value corresponding to a second configurable parameter included in each of the plurality of accelerators (“Fast Exploration (FE): organize RNN cells in the controller according to the partition for pipeline stages; independently update multiple RNNs in the controller to predict parameters of layers assigned to each pipeline stage.” [pg. 4, Figure 4 caption, multiple pipeline stages imply a second probability value]); and selecting the first accelerator for implementing the first neural network among the plurality of accelerators based on the second probability value (“In the first level, a fast exploration is carried out in four steps: (1) it first predicts an architecture with probability p, (2) then, it explores the design space to generate a pipelined FPGA system to meet the throughput requirement, (3) according to the pipeline structure, it then reorganizes RNN cells in the controller, and (4) it updates the controller using reinforcement learning to maximize the pipeline efficiency.” [pg. 4, A. Framework Overview, ¶2])
Jiang1 and Jiang2 are both in the same field of endeavor neural architecture search and thus are analogous arts. Jiang1 discloses FPGA implementation NAS framework. Jiang2 discloses a hardware/software exploration of neural architectures. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jiang1’s NAS architecture by measuring hardware performance and implementing a neural network on an accelerator based on the obtained performance as taught by Jiang2. One would have been motivated to make this modification in order to find neural architectures and hardware pairs that maximize both accuracy and hardware efficiency. [Abstract, Jiang2] 

Regarding claim 8, Jiang1 teaches The method of claim 1, however fails to explicitly teach wherein the selecting a first neural network among the plurality of accelerators and a first accelerator for implementing the first neural network among the plurality of accelerators comprises: based on selecting the first neural network and before selecting the first accelerator for implementing the first neural network, predicting a hardware performance of the selected first neural network through a second prediction model.
Jiang2 teaches wherein the selecting a first neural network among the plurality of accelerators and a first accelerator for implementing the first neural network among the plurality of accelerators comprises: 
based on selecting the first neural network and before selecting the first accelerator for implementing the first neural network, predicting a hardware performance of the selected first neural network through a second prediction model (“The architectures with inferior hardware efficiency will be quickly pruned, which significantly accelerates the search process. Thereafter, the superior candidates are trained in the slow exploration for controller update using policy gradient reinforcement learning to explore the coupled architecture search space. The optimization objectives in the hardware design space can be varied according to the design specifications, such as area, monetary cost, energy efficiency, reliability, resource utilization, etc.” [pg. 2, left col, ¶1; Reinforcement learning would correspond to a second predictive model]).
Jiang1 and Jiang2 are both in the same field of endeavor neural architecture search and thus are analogous arts. Jiang1 discloses FPGA implementation NAS framework. Jiang2 discloses a hardware/software exploration of neural architectures. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jiang1’s NAS architecture by measuring hardware performance and implementing a neural network on an accelerator based on the obtained performance as taught by Jiang2. One would have been motivated to make this modification in order to find neural architectures and hardware pairs that maximize both accuracy and hardware efficiency. [Abstract, Jiang2] 
Regarding claim 9, Jiang1/Jiang2 teaches The method of claim 8 (for purposes of examination, examiner will interpret the claim as dependent on claim 2), where Jiang2 teaches wherein the predicting comprises:
identifying whether the predicted hardware performance of the first neural network satisfies a second hardware criterion (“Thereafter, the superior candidates are trained in the slow exploration for controller update using policy gradient reinforcement learning to explore the coupled architecture search space. The optimization objectives in the hardware design space can be varied according to the design specifications, such as area, monetary cost, energy efficiency, reliability, resource utilization, etc” [pg. 2, left col, top para]), and based on identifying that the predicted hardware performance of the first neural network satisfies the second hardware criterion, selecting the first accelerator for implementing the first neural network (“In the first level, a fast exploration is carried out in four steps: (1) it first predicts an architecture with probability p, (2) then, it explores the design space to generate a pipelined FPGA system to meet the throughput requirement, (3) according to the pipeline structure, it then reorganizes RNN cells in the controller, and (4) it updates the controller using reinforcement learning to maximize the pipeline efficiency” [pg. 4, § A. Framework Overview, ¶2]).
Jiang1 and Jiang2 are both in the same field of endeavor neural architecture search and thus are analogous arts. Jiang1 discloses FPGA implementation NAS framework. Jiang2 discloses a hardware/software exploration of neural architectures. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jiang1’s NAS architecture by measuring hardware performance and implementing a neural network on an accelerator based on the obtained performance as taught by Jiang2. One would have been motivated to make this modification in order to find neural architectures and hardware pairs that maximize both accuracy and hardware efficiency. [Abstract, Jiang2] 

Regarding claim 10, Jiang1/Jiang2 teaches The method of claim 9, where Jiang2 teaches wherein the identifying comprises, based on identifying that the hardware performance of the selected first neural network does not satisfy the second hardware criterion, selecting one neural network among a plurality of neural networks other than the first neural network again (“In the second level, we train the child network obtained from the first level on the held-out validation set. After that, we generate a reward based on both the yielded accuracy and pipeline efficiency, which is used to update the RNN controller. In case that no child network can meet the required throughput specification in the first level, we generate a negative reward to update the controller. After this level, the controller will predict a new child network from architecture search space for the fast exploration level.” [pg. 4, § A. Framework Overview, ¶3]).
Jiang1 and Jiang2 are both in the same field of endeavor neural architecture search and thus are analogous arts. Jiang1 discloses FPGA implementation NAS framework. Jiang2 discloses a hardware/software exploration of neural architectures. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jiang1’s NAS architecture by measuring hardware performance and implementing a neural network on an accelerator based on the obtained performance as taught by Jiang2. One would have been motivated to make this modification in order to find neural architectures and hardware pairs that maximize both accuracy and hardware efficiency. [Abstract, Jiang2] 

Regarding claim 12, Jiang1 teaches The electronic device of claim 11, however fails to explicitly teach wherein the processor is configured to: identify whether a hardware performance of the first accelerator and the first neural network obtained by inputting the first accelerator and the first neural network to a first predictive model satisfies a predetermined criterion; and based on identifying that the obtained hardware performance satisfies the first hardware criterion, implementing the first neural network on the first accelerator to obtain information associated with the implementation.
Jiang2 teaches wherein the selecting the first accelerator comprises: 
identify whether a hardware performance of the first accelerator and the first neural network obtained by inputting the first accelerator and the first neural network to a first predictive model satisfies a predetermined criterion (“In the first level, a fast exploration is carried out in four steps: (1) it first predicts an architecture with probability p, (2) then, it explores the design space to generate a pipelined FPGA system to meet the throughput requirement… This level explores the hardware design space without training child networks, therefore it performs efficiently…In the second level, we train the child network obtained from the first level on the held-out validation set” [pg. 4, § III. HW/SW Co-Exploration Framework, ¶2; throughput requirement corresponds to a predetermined criterion); and 
based on identifying that the obtained hardware performance satisfies the first hardware criterion, implementing the first neural network on the first accelerator to obtain information associated with the implementation (“it first predicts an architecture with probability p, (2) then, it explores the design space to generate a pipelined FPGA system to meet the throughput requirement… This level explores the hardware design space without training child networks, therefore it performs efficiently” [pg. 4, § III. HW/SW Co-Exploration Framework, ¶2; this level does not train child networks therefore implies implementing the first neural network only.]).
Jiang1 and Jiang2 are both in the same field of endeavor neural architecture search and thus are analogous arts. Jiang1 discloses FPGA implementation NAS framework. Jiang2 discloses a hardware/software exploration of neural architectures. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jiang1’s NAS architecture by measuring hardware performance and implementing a neural network on an accelerator based on the obtained performance as taught by Jiang2. One would have been motivated to make this modification in order to find neural architectures and hardware pairs that maximize both accuracy and hardware efficiency. [Abstract, Jiang2] 

Regarding claim 13, Jiang1 teaches The electronic device of claim 11 (for purposes of examination, examiner will interpret the claim as dependent on claim 12), however fails to explicitly teach wherein the processor is further configured to, based on identifying that the obtained hardware performance does not satisfy the first hardware criterion, select a second accelerator for implementing the first neural network among accelerators other than the first accelerator.
Jiang2 teaches wherein the processor is further configured to, based on identifying that the obtained hardware performance does not satisfy the first hardware criterion, select a second accelerator for implementing the first neural network among accelerators other than the first accelerator. (“To fully utilize the computation power provided by multiple FPGAs, a typical technique is to implement the neural network on multiple FPGAs in a pipelined fashion. Figure 2 demonstrates one such example, in which a 5-layer network is partitioned into 3 pipeline stages, and each pipeline stage is mapped to a certain FPGA in an available pool. Finally, those FPGAs are connected as a linear array to function in the pipelined fashion.” [pg. 3, left col, ¶2; See pg. 4, § A, ¶2; “In the first level, a fast exploration is carried out in four steps: (1) it first predicts an architecture with probability p, (2) then, it explores the design space to generate a pipelined FPGA system to meet the throughput requirement” implies that if a FPGA does not meet the throughput requirement, then a new FPGA will be selected])
Jiang1 and Jiang2 are both in the same field of endeavor neural architecture search and thus are analogous arts. Jiang1 discloses FPGA implementation NAS framework. Jiang2 discloses a hardware/software exploration of neural architectures. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jiang1’s NAS architecture by measuring hardware performance and implementing a neural network on an accelerator based on the obtained performance as taught by Jiang2. One would have been motivated to make this modification in order to find neural architectures and hardware pairs that maximize both accuracy and hardware efficiency. [Abstract, Jiang2] 

Regarding claim 16, Jiang1 teaches The electronic device of claim 11, however fails to explicitly teach wherein the processor is further configured to obtain a first probability value corresponding to a first configurable parameter included in each of the plurality of neural networks, and to select the first neural network based on the first probability value among the plurality of neural networks.
Jiang2 teaches wherein the processor is further configured to obtain a first probability value corresponding to a first configurable parameter included in each of the plurality of neural networks, and to select the first neural network based on the first probability value among the plurality of neural networks.
wherein the processor is further configured to obtain a first probability value corresponding to a first configurable parameter included in each of the plurality of neural networks, and to select the first neural network based on the first probability value among the plurality of neural networks. (“In the first level, a fast exploration is carried out in four steps: (1) it first predicts an architecture with probability p, (2) then, it explores the design space to generate a pipelined FPGA system to meet the throughput requirement, (3) according to the pipeline structure, it then reorganizes RNN cells in the controller, and (4) it updates the controller using reinforcement learning to maximize the pipeline efficiency. This level explores the hardware design space without training child networks, therefore it performs efficiently” [pg. 4, A. Framework Overview, ¶2; predicting an architecture with probability p corresponds to selecting a first neural network based on a first probability value. See caption under Figure 4. “Fast Exploration (FE): organize RNN cells in the controller according to the partition for pipeline stages; independently update multiple RNNs in the controller to predict parameters of layers assigned to each pipeline stage.” Implies obtaining a first probability corresponding to a parameter.]).
Jiang1 and Jiang2 are both in the same field of endeavor neural architecture search and thus are analogous arts. Jiang1 discloses FPGA implementation NAS framework. Jiang2 discloses a hardware/software exploration of neural architectures. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jiang1’s NAS architecture by measuring hardware performance and implementing a neural network on an accelerator based on the obtained performance as taught by Jiang2. One would have been motivated to make this modification in order to find neural architectures and hardware pairs that maximize both accuracy and hardware efficiency. [Abstract, Jiang2] 

Regarding claim 17, Jiang1 teaches The electronic of claim 14 (for purposes of examination, examiner will interpret the claim as dependent on claim 6), however fails to explicitly teach wherein the processor is further configured to obtain a second probability value corresponding to a second configurable parameter included in each of the plurality of accelerators, and to select the first accelerator for implementing the first neural network among the plurality of accelerators based on the second probability value.
Jiang2 teaches to obtain a second probability value corresponding to a second configurable parameter included in each of the plurality of accelerators (“Fast Exploration (FE): organize RNN cells in the controller according to the partition for pipeline stages; independently update multiple RNNs in the controller to predict parameters of layers assigned to each pipeline stage.” [pg. 4, Figure 4 caption, multiple pipeline stages imply a second probability value]); and to select the first accelerator for implementing the first neural network among the plurality of accelerators based on the second probability value (“In the first level, a fast exploration is carried out in four steps: (1) it first predicts an architecture with probability p, (2) then, it explores the design space to generate a pipelined FPGA system to meet the throughput requirement, (3) according to the pipeline structure, it then reorganizes RNN cells in the controller, and (4) it updates the controller using reinforcement learning to maximize the pipeline efficiency.” [pg. 4, A. Framework Overview, ¶2])
Jiang1 and Jiang2 are both in the same field of endeavor neural architecture search and thus are analogous arts. Jiang1 discloses FPGA implementation NAS framework. Jiang2 discloses a hardware/software exploration of neural architectures. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jiang1’s NAS architecture by measuring hardware performance and implementing a neural network on an accelerator based on the obtained performance as taught by Jiang2. One would have been motivated to make this modification in order to find neural architectures and hardware pairs that maximize both accuracy and hardware efficiency. [Abstract, Jiang2] 
Regarding claim 18, Jiang1 teaches The device of claim 11, however fails to explicitly teach wherein the processor is further configured to, based on selecting the first neural network and before selecting the first accelerator for implementing the first neural network, predict a hardware performance of the selected first neural network through a second prediction model.
Jiang2 teaches based on selecting the first neural network and before selecting the first accelerator for implementing the first neural network, predict a hardware performance of the selected first neural network through a second prediction model (“The architectures with inferior hardware efficiency will be quickly pruned, which significantly accelerates the search process. Thereafter, the superior candidates are trained in the slow exploration for controller update using policy gradient reinforcement learning to explore the coupled architecture search space. The optimization objectives in the hardware design space can be varied according to the design specifications, such as area, monetary cost, energy efficiency, reliability, resource utilization, etc.” [pg. 2, left col, ¶1; Reinforcement learning would correspond to a second predictive model]).
Jiang1 and Jiang2 are both in the same field of endeavor neural architecture search and thus are analogous arts. Jiang1 discloses FPGA implementation NAS framework. Jiang2 discloses a hardware/software exploration of neural architectures. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jiang1’s NAS architecture by measuring hardware performance and implementing a neural network on an accelerator based on the obtained performance as taught by Jiang2. One would have been motivated to make this modification in order to find neural architectures and hardware pairs that maximize both accuracy and hardware efficiency. [Abstract, Jiang2] 

Regarding claim 19, Jiang1/Jiang2 teaches The device of claim 18 (for purposes of examination, examiner will interpret the claim as dependent on claim 12), where Jiang2 teaches wherein the processor is further configured to:
identify whether the predicted hardware performance of the first neural network satisfies a second hardware criterion (“Thereafter, the superior candidates are trained in the slow exploration for controller update using policy gradient reinforcement learning to explore the coupled architecture search space. The optimization objectives in the hardware design space can be varied according to the design specifications, such as area, monetary cost, energy efficiency, reliability, resource utilization, etc” [pg. 2, left col, top para]), and based on identifying that the predicted hardware performance of the first neural network satisfies the second hardware criterion, selecting the first accelerator for implementing the first neural network (“In the first level, a fast exploration is carried out in four steps: (1) it first predicts an architecture with probability p, (2) then, it explores the design space to generate a pipelined FPGA system to meet the throughput requirement, (3) according to the pipeline structure, it then reorganizes RNN cells in the controller, and (4) it updates the controller using reinforcement learning to maximize the pipeline efficiency” [pg. 4, § A. Framework Overview, ¶2]).
Jiang1 and Jiang2 are both in the same field of endeavor neural architecture search and thus are analogous arts. Jiang1 discloses FPGA implementation NAS framework. Jiang2 discloses a hardware/software exploration of neural architectures. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jiang1’s NAS architecture by measuring hardware performance and implementing a neural network on an accelerator based on the obtained performance as taught by Jiang2. One would have been motivated to make this modification in order to find neural architectures and hardware pairs that maximize both accuracy and hardware efficiency. [Abstract, Jiang2] 

Regarding claim 20, Jiang1/Jiang2 teaches The device of claim 19, where Jiang2 teaches wherein the processor is further configured to, based on identifying that the hardware performance of the selected first neural network does not satisfy the second hardware criterion, selecting one neural network among a plurality of neural networks other than the first neural network again (“In the second level, we train the child network obtained from the first level on the held-out validation set. After that, we generate a reward based on both the yielded accuracy and pipeline efficiency, which is used to update the RNN controller. In case that no child network can meet the required throughput specification in the first level, we generate a negative reward to update the controller. After this level, the controller will predict a new child network from architecture search space for the fast exploration level.” [pg. 4, § A. Framework Overview, ¶3]).
Jiang1 and Jiang2 are both in the same field of endeavor neural architecture search and thus are analogous arts. Jiang1 discloses FPGA implementation NAS framework. Jiang2 discloses a hardware/software exploration of neural architectures. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jiang1’s NAS architecture by measuring hardware performance and implementing a neural network on an accelerator based on the obtained performance as taught by Jiang2. One would have been motivated to make this modification in order to find neural architectures and hardware pairs that maximize both accuracy and hardware efficiency. [Abstract, Jiang2] 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang1 and Jiang2 and further in view of Motamedi et al. ("Design Space Exploration of FPGA-Based Deep Convolutional Neural Networks", hereinafter "Motamedi").

Regarding claim 5, Jiang1 teaches The method of claim 1, however fails to explicitly teach wherein the obtaining the first reward value comprises: normalizing the obtained accuracy and efficiency metrics; and obtaining the first reward value by performing a weighted sum operation for the normalized metrics.
Jiang2 teaches obtaining the first reward value by performing a weighted sum operation for the normalized metrics (“
    PNG
    media_image1.png
    264
    354
    media_image1.png
    Greyscale
” [pg. 5, equation 2 corresponds to performing a weighed sum operation]).
Jiang1 and Jiang2 are both in the same field of endeavor neural architecture search and thus are analogous arts. Jiang1 discloses FPGA implementation NAS framework. Jiang2 discloses a hardware/software exploration of neural architectures. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jiang1’s NAS architecture by measuring hardware performance and implementing a neural network on an accelerator based on the obtained performance as taught by Jiang2. One would have been motivated to make this modification in order to find neural architectures and hardware pairs that maximize both accuracy and hardware efficiency. [Abstract, Jiang2] 
However Jiang1/Jiang2 fails to explicitly teach normalizing the obtained accuracy and efficiency metrics;
Motamedi teaches normalizing the obtained accuracy and efficiency metrics (“The performance of different accelerators are reported for different DCNNs on different FPGAs. Hence, before comparing the performances, it is required to normalize the data as described in. The result are shown in Table II. Compared to the previous approaches, the proposed accelerator has the highest performance density. Our approach is 37% faster compared to the state of the art solution (ISFPGA2015 [10]). In order to determine which accelerator performs better when more resources are available, the design space is explored for an FPGA with 2 times more area and bandwidth than Virtex7 485t and the results are shown in Table III. For this FPGA, our accelerator can achieve a speedup of 1.9X compared to the offered approach in [10]. This shows that the proposed solution can utilize the resources better for more sophisticated chips which will be offered in the future. The normalized performance (divided by [10]) for the proposed solution and are compared in Fig. 7.” [pg. 579, § B. Performance Comparison, ¶2]);
Jiang1, Jiang2, Motamedi are all in the same field of endeavor of using FPGA for neural architecture search. Jiang1 discloses FPGA implementation NAS framework. Jiang2 discloses a hardware/software exploration of neural architectures. Motamedi discloses a design space exploration of FPGA based CNNs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jiang1’s/Jiang2’s teachings to normalize the accuracy and efficiency metrics data as taught by Motamedi. Normalization of data is well-known in machine learning; thus, one would have been motivated to make this modification in order to yield predictable results. 

Regarding claim 15, Jiang1 teaches The electronic device of claim 11, wherein the processor is further configured to normalize the obtained accuracy and efficiency metrics, and to obtain the first reward value by performing a weighted sum operation for the normalized metrics.
Jiang2 teaches obtain the first reward value by performing a weighted sum operation for the normalized metrics (“
    PNG
    media_image1.png
    264
    354
    media_image1.png
    Greyscale
” [pg. 5, equation 2 corresponds to performing a weighed sum operation]).
Jiang1 and Jiang2 are both in the same field of endeavor neural architecture search and thus are analogous arts. Jiang1 discloses FPGA implementation NAS framework. Jiang2 discloses a hardware/software exploration of neural architectures. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jiang1’s NAS architecture by measuring hardware performance and implementing a neural network on an accelerator based on the obtained performance as taught by Jiang2. One would have been motivated to make this modification in order to find neural architectures and hardware pairs that maximize both accuracy and hardware efficiency. [Abstract, Jiang2] 
However Jiang1/Jiang2 fails to explicitly teach normalize the obtained accuracy and efficiency metrics;
Motamedi teaches normalize the obtained accuracy and efficiency metrics (“The performance of different accelerators are reported for different DCNNs on different FPGAs. Hence, before comparing the performances, it is required to normalize the data as described in. The result are shown in Table II. Compared to the previous approaches, the proposed accelerator has the highest performance density. Our approach is 37% faster compared to the state of the art solution (ISFPGA2015 [10]). In order to determine which accelerator performs better when more resources are available, the design space is explored for an FPGA with 2 times more area and bandwidth than Virtex7 485t and the results are shown in Table III. For this FPGA, our accelerator can achieve a speedup of 1.9X compared to the offered approach in [10]. This shows that the proposed solution can utilize the resources better for more sophisticated chips which will be offered in the future. The normalized performance (divided by [10]) for the proposed solution and are compared in Fig. 7.” [pg. 579, § B. Performance Comparison, ¶2]);
Jiang1, Jiang2, Motamedi are all in the same field of endeavor of using FPGA for neural architecture search. Jiang1 discloses FPGA implementation NAS framework. Jiang2 discloses a hardware/software exploration of neural architectures. Motamedi discloses a design space exploration of FPGA based CNNs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jiang1’s/Jiang2’s teachings to normalize the accuracy and efficiency metrics data as taught by Motamedi. Normalization of data is well-known in machine learning; thus, one would have been motivated to make this modification in order to yield predictable results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fu et al. (“Towards Fast and Energy-Efficient Binarized Neural Network Inference on FPGA”) discloses a Binarized Neural Network implemented on FPGA.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122